Dissenting Opinion by
Mr. Justice Brown,
February 24, 1913:
I did not sit when Egan v. Claysville Boro., 239 Pa. 259, was argued, nor was I present when the case was disposed of in the consultation room. I could not, therefore, with propriety, note my dissent from the decree of the majority of the court. In the present case, in which I did sit, it seems to me that the records of this court call for my dissent, and I cannot, therefore, withhold it.
Less than three years ago, in construing the Act of April 20, 1874, P. L. 65, and the amendments- to it, this court held, without dissent from any member, that a *310“desire” for the increase of municipal indebtedness must be by separate and independent councilmanic action: Hoffman v. Pittsburgh, 229 Pa. 36. Within a year from the time we so held in that case, it was declared, in unambiguous words, with no member of the court dissenting, that the rule as laid down in Hoffman y. Pittsburgh would “not be pared down,” and that the expression of desire for an increase of municipal indebtedness must be “by a separate and independent ordinance or vote”: Bullitt v. Philadelphia, 230 Pa. 544. This deliberate deliverance of the court is now brushed aside with the comment, “Courts only adjudicate issues directly raised by the facts in a case or necessary to a solution of the legal problems involved.”
What was a legal question or problem involved in Bullitt v. Philadelphia? I quote from the opinion of the learned and most competent president judge of the court below: “The last point to be considered is that relating to the alleged failure of councils, by a proper ordinance or vote, such as is required by the statute, to signify their desire to make an increase in the indebtedness of the city. The statute plainly requires such an act on the part of councils before the question of increase can legally be submitted to the vote of electors. In the present case no separate or previous ordinance was passed or vote adopted signifying the desire of councils on the subject.” It was held by the learned judge that, as the expression of desire for the increase of the city’s indebtedness had not been by a separate and independent action of councils, the proposed increase would be void. Exception to this legal conclusion was passed upon by the court below in banc and overruled. On appeal from the decree enjoining the city, the statement of questions involved included the following: “Must councils pass two ordinances, the first expressing ‘the desire’ for an increase of indebtedness, and the second submitting the question of increase to the electors; or, is it sufficient if the desire to increase the debt and the directions for *311holding the election appear in separate sections of the same ordinance?”; and the third assignment of error complained of the ruling of the court below that there must be a separate and independent vote or ordinance expressive of the desire for the increase. In view of this record, I am utterly unable to follow my esteemed colleagues in holding that whether an expression of desire for the increase of municipal indebtedness must be by separate and independent vote or ordinance, was not a question or a “legal problem” before us in Bullitt v. Philadelphia. Very learned counsel for the city, in pressing its appeal and urging that the third assignment of error be sustained, insisted that we did not intend to say in Hoffman v. Pittsburgh that “separate and independent action” meant a separate and independent vote or ordinance, but that city councils can express a desire for the increase in the same ordinance in which that question is submitted to the electors. In passing upon that question, thus clearly and distinctly brought before us by the third assignment of error, we said, after quoting from the opinion of Cooley, C. J., in Hoyt v. East Saginaw, 19 Mich. 39, where the same question was raised: “The rule as laid down in Hoffman v. Pittsburgh, 229 Pa. 36, that the expression of desire by councils is to be by a separate and independent ordinance or vote, will not be pared down, and the disregard of this statutory requirement by the councils of the City of Philadelphia called, without more, for the injunction issued by the court below.”
Stare decisis is still the bed rock of the law.. Without it the judgments and decrees of courts, instead of being “as steadfast as the hills, will become as unstable as the waves.” These words, uttered more than a half century ago, by a very distinguished member of this court, come back to all judges with a peculiar significance at this particular time. I would affirm the decree of the court below.